UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/15 Date of reporting period:06/30/15 Item 1. Schedule of Investments. Schedule of Investments June 30, 2015 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 58.73% Capital Goods - 1.89% Fenner PLC (a) $ Metka SA (a) Commercial& Professional Services - 2.98% Programmed Maintenance Services Ltd. (a) Tetra Tech, Inc. Consumer Durables & Apparel - 2.00% Coach, Inc. Mattel, Inc. Diversified Financials - 13.33% Berkshire Hathaway, Inc. - Class B (b) Dundee Corp. - Class A (a)(b) Leucadia National Corp. Oaktree Capital Group LLC The Bank of New York Mellon Corp. Energy - 3.93% Contango Oil & Gas Co. (b) Northern Oil and Gas, Inc. (b) Patterson-UTI Energy, Inc. Unit Corp. (b) Health Care Equipment & Services - 3.71% Express Scripts Holding Co. (b) Insurance - 1.04% Baldwin & Lyons, Inc. - Class B Materials - 2.38% Hawkins, Inc. Pan American Silver Corp. (a) Media - 4.69% Corus Entertainment, Inc. - Class B (a) IPSOS (a) Pharmaceuticals, Biotechnology & Life Sciences - 1.64% Bio-Rad Laboratories, Inc. - Class A (b) Retailing - 2.39% Hornbach Baumarkt AG (a) Staples, Inc. Software & Services - 6.64% Amdocs Ltd. (a) Microsoft Corp. The Western Union Co. Technology Hardware & Equipment - 4.45% Cisco Systems, Inc. Fabrinet (a)(b) Ingram Micro, Inc. - Class A (b) Telecommunication Services - 4.46% Telephone & Data Systems, Inc. Verizon Communications, Inc. Transportation - 3.20% Royal Mail PLC (a) TOTAL COMMON STOCKS (Cost $213,444,750) PREFERRED STOCK - 2.35% Commercial & Professional Services - 2.35% Pitney Bowes International Holdings, Inc. (c)(d) (Cost: $9,706,125; Original acquisition date: 09/16/2014) TOTAL PREFERRED STOCK (Cost $9,706,125) Principal CORPORATE BONDS - 19.73% Amount Commercial& Professional Services - 0.95% Multi-Color Corp. 6.125%, 12/01/2022 (c) (Cost: $3,826,917; Original acquisition date: 05/27/2015) $ Consumer Durables & Apparel - 0.63% Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (c)(d) (Cost: $2,500,000; Original acquisition date: 07/10/2014) Consumer Services - 4.10% Regis Corp. 5.750%, 12/05/2017 (c)(d) (Cost: $8,275,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 1.04% First Cash Financial Services, Inc. 6.750%, 04/01/2021 Energy - 5.10% Era Group, Inc. 7.750%, 12/15/2022 Northern Oil and Gas, Inc. 8.000%, 06/01/2020 PHI, Inc. 5.250%, 03/15/2019 Food & Staples Retailing - 0.78% SpartanNash Co. 6.625%, 12/15/2016 (c)(d) (Cost: $3,075,203; Original acquisition date: 02/06/2013) Household & Personal Products - 1.82% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 6.625%, 12/15/2020 Materials - 1.69% AuRico Gold, Inc. 7.750%, 04/01/2020 (a)(c) (Cost: $6,636,220; Original acquisition date: 03/17/2014) Retailing - 3.62% Caleres, Inc. 7.125%, 05/15/2019 Rent-A-Center, Inc. 4.750%, 05/01/2021 TOTAL CORPORATE BONDS (Cost $79,559,876) CONVERTIBLE BOND - 3.35% Diversified Financials - 3.35% Ezcorp, Inc. 2.125%, 06/15/2019 (c) (Cost: $14,537,168; Original acquisition date: 07/21/2014) TOTAL CONVERTIBLE BOND (Cost $14,537,168) Total Investments (Cost $317,247,919) - 84.16% Other Assets in Excess ofLiabilities - 15.84% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) Non-income producing security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at June 30, 2015 was $47,248,869, which represented 11.88% of net assets. (d) Security is considered illiquid and may be difficult to sell. The industry classifications used in this report, use the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Schedule of Open Forward Currency Contracts June 30, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Depreciation Morgan Stanley 08/24/2015 U.S. Dollars Canadian Dollars $ ) Wells Fargo 10/14/2015 U.S. Dollars British Pound ) Wells Fargo 10/14/2015 U.S. Dollars British Pound ) Wells Fargo 10/14/2015 U.S. Dollars Euro ) $ ) Schedule of Investments June 30, 2015 (Unaudited) Intrepid Endurance Fund Shares Value COMMON STOCKS - 22.60% Capital Goods - 0.39% American Science & Engineering, Inc. $ Commercial& Professional Services - 3.45% Tetra Tech, Inc. Diversified Financials - 2.87% Dundee Corp. - Class A (a)(b) Energy - 2.04% Contango Oil & Gas Co. (b) Unit Corp. (b) Insurance - 1.19% Baldwin & Lyons, Inc. - Class B Materials - 3.35% AuRico Gold, Inc. (a) Pan American Silver Corp. (a) Sandstorm Gold Ltd. (a)(b) Media - 3.70% Corus Entertainment, Inc. - Class B (a) Pharmaceuticals, Biotechnology & Life Sciences - 1.30% Bio-Rad Laboratories, Inc. - Class A (b) Software & Services - 2.55% Amdocs Ltd. (a) Technology Hardware & Equipment - 1.76% Ingram Micro, Inc. - Class A (b) TOTAL COMMON STOCKS (Cost $93,267,742) PREFERRED STOCK - 2.56% Commercial & Professional Services - 2.56% Pitney Bowes International Holdings, Inc. (c)(d) (Cost: $9,978,738; Original acquisition date: 06/24/2014) TOTAL PREFERRED STOCK (Cost $9,978,737) Principal CONVERTIBLE BOND - 3.12% Amount Diversified Financials - 3.12% Ezcorp, Inc. 2.125%, 06/15/2019 (c) (Cost: $12,773,678; Original acquisition date: 10/08/2014) $ TOTAL CONVERTIBLE BOND (Cost $12,773,678) Total Investments (Cost $116,020,157) - 28.28% Other Assets in Excess ofLiabilities - 71.72% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) Non-income producing security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at June 30, 2015 was $21,361,094, which represented 5.68% of net assets. (d) Security is considered illiquid and may be difficult to sell. Schedule of Open Forward Currency Contracts June 30, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Morgan Stanley 7/28/2015 U.S. Dollars Canadian Dollars $ Schedule of Investments June 30, 2015 (Unaudited) Intrepid Income Fund Shares Value COMMON STOCKS - 2.52% Insurance - 1.00% Baldwin & Lyons, Inc. - Class B $ Media - 1.52% Corus Entertainment, Inc. - Class B (a) TOTAL COMMON STOCKS (Cost $2,449,457) PREFERRED STOCK - 4.65% Commercial & Professional Services - 4.65% Pitney Bowes International Holdings, Inc. (b)(c) (Cost: $4,446,475; Original acquisition date: 05/02/2014) TOTAL PREFERRED STOCK (Cost $4,446,475) Principal CORPORATE BONDS - 44.15% Amount Commercial& Professional Services - 1.90% Multi-Color Corp. 6.125%, 12/01/2022 (b) (Cost: $1,787,598; Original acquisition date: 05/18/2015) $ Consumer Durables & Apparel - 1.63% Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (b)(c) (Cost: $1,500,000; Original acquisition date: 07/10/2014) Consumer Services - 8.49% Regis Corp. 5.750%, 12/05/2017 (b)(c) (Cost: $4,225,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 2.38% First Cash Financial Services, Inc. 6.750%, 04/01/2021 Energy - 10.36% Era Group, Inc. 7.750%, 12/15/2022 Northern Oil and Gas, Inc. 8.000%, 06/01/2020 PHI, Inc. 5.250%, 03/15/2019 Unit Corp. 6.625%, 05/15/2021 Food & Staples Retailing - 2.23% SpartanNash Co. 6.625%, 12/15/2016 (b)(c) (Cost: $2,050,135; Original acquisition date: 02/06/2013) Household & Personal Products - 3.79% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 6.625%, 12/15/2020 Materials - 3.50% AuRico Gold, Inc. 7.750%, 04/01/2020 (a)(b) (Cost: $3,206,259; Original acquisition date: 03/17/2014) Retailing - 7.93% Caleres, Inc. 7.125%, 05/15/2019 Rent-A-Center, Inc. 6.625%, 11/15/2020 4.750%, 05/01/2021 Technology Hardware & Equipment - 1.94% Tech Data Corp. 3.750%, 09/21/2017 TOTAL CORPORATE BONDS (Cost $41,483,008) CONVERTIBLE BOND - 3.67% Diversified Financials - 3.67% Ezcorp, Inc. 2.125%, 06/15/2019 (b) (Cost: $3,810,072; Original acquisition date: 07/21/2014) TOTAL CONVERTIBLE BOND (Cost $3,810,072) Total Investments (Cost $52,189,012) - 54.99% Other Assets in Excess ofLiabilities - 45.01% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at June 30, 2015 was $20,627,715, which represented 22.26% of net assets. (c) Security is considered illiquid and may be difficult to sell. Schedule of Open Forward Currency Contracts June 30, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation (Depreciation) Wells Fargo 9/9/2015 Canadian Dollars U.S. Dollars $ Wells Fargo 9/9/2015 U.S. Dollars Canadian Dollars Wells Fargo 9/9/2015 U.S. Dollars Canadian Dollars ) Wells Fargo 9/9/2015 U.S. Dollars Canadian Dollars $ Schedule of Investments June 30, 2015 (Unaudited) Intrepid Disciplined Value Fund Shares Value COMMON STOCKS - 45.65% Capital Goods - 0.39% American Science & Engineering, Inc. $ Commercial& Professional Services - 0.92% Tetra Tech, Inc. Consumer Durables & Apparel - 4.11% Coach, Inc. Mattel, Inc. Diversified Financials - 9.98% Leucadia National Corp. Northern Trust Corp. Oaktree Capital Group LLC The Bank of New York Mellon Corp. Energy - 2.18% Contango Oil & Gas Co. (a) Unit Corp. (a) Health Care Equipment & Services - 1.47% Laboratory Corp. of America Holdings (a) Insurance - 1.04% Baldwin & Lyons, Inc. - Class B Materials - 4.31% AuRico Gold, Inc. (b) Newmont Mining Corp. Pan American Silver Corp. (b) Media - 4.08% Corus Entertainment, Inc. - Class B (b) Quarto Group, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 0.54% Bio-Rad Laboratories, Inc. - Class A (a) Software & Services - 6.89% Amdocs Ltd. (b) Microsoft Corp. Teradata Corp. (a) The Western Union Co. Technology Hardware & Equipment - 5.41% Apple, Inc. Cisco Systems, Inc. SanDisk Corp. Telecommunication Services - 4.33% Telephone & Data Systems, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $21,480,105) Total Investments (Cost $21,480,105) - 45.65% Other Assets in Excess ofLiabilities - 54.35% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security. Schedule of Open Futures Contracts June 30, 2015 (Unaudited) Description Number of Contracts Sold Notional Value in US Dollar Settlement Month Unrealized Appreciation Canadian Dollar Future 17 September 2015 $ Schedule of Investments June 30, 2015 (Unaudited) Intrepid International Fund Shares Value COMMON STOCKS - 55.44% Australia - 16.88% Coventry Group Ltd. $ Data#3 Ltd. GUD Holdings Ltd. Pacific Brands Ltd. (a) Programmed Maintenance Services Ltd. Vision Eye Institute Ltd. Canada - 15.66% Corus Entertainment, Inc. - Class B Dundee Corp. - Class A (a) HNZ Group, Inc. Imvescor Restaurant Group, Inc. Noranda Income Fund Sandstorm Gold Ltd. (a) France - 3.53% IPSOS Vetoquinol SA Germany - 8.26% Balda AG (a) Hornbach Baumarkt AG KSB AG Greece - 2.30% Metka SA United Kingdom - 7.84% Fenner PLC Quarto Group, Inc. Royal Mail PLC United States - 0.97% Baldwin & Lyons, Inc. - Class B TOTAL COMMON STOCKS (Cost $3,517,614) PREFERRED STOCK - 1.67% United States - 1.67% Pitney Bowes International Holdings, Inc. (b)(c) (Cost: $106,250; Original acquisition date: 02/20/2015) TOTAL PREFERRED STOCK (Cost $106,250) Total Investments (Cost $3,623,864) - 57.11% Other Assets in Excess ofLiabilities - 42.89% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at June 30, 2015 was $103,938, which represented 1.67% of net assets. (c) Security is considered illiquid and may be difficult to sell. Schedule of Open Futures Contracts June 30, 2015 (Unaudited) Description Number of Contracts Sold Notional Value in US Dollar Settlement Month Unrealized Appreciation (Depreciation) Australian Dollar Future 13 September 2015 $ British Pound Future 3 September 2015 ) Canadian Dollar Future 10 September 2015 E-Micro British Pound Future 2 September 2015 ) E-Micro Euro Future 2 September 2015 E-Micro Canadian Dollar Future 7 September 2015 E-Micro Australian Dollar Future 10 September 2015 Euro FX Future 6 September 2015 $ 1. Summary of Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States ("GAAP"). Valuation of Securities The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds, senior loans, preferred securities and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.Amortized cost will not be used if its use would be inappropriate due to credit or other impairments of the issuer. These securities will generally be classified as Level 2 securities. Forward currency contracts derive their value from the underlying currency prices.These are valued by a pricing service using pricing models.The models use inputs that are observed from active markets, such as exchange rates.These contracts are classified as Level 2. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and asked prices as of the close of such exchange or board of trade.When using the market quotations and when the market is considered active, the contract will be classified as Level 1. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds' adviser pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities. The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. As of June 30, 2015, the Funds' assets and liabilities carried at fair value were classified as follows: Intrepid Capital Fund Description Level 1 Level 2 Level 3 Total Assets Total Common Stocks* $ $
